
	

115 S3266 IS: Automotive Jobs Act of 2018
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3266
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2018
			Mr. Jones (for himself, Mr. Alexander, Mr. Graham, and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require a study of the well-being of the United States automotive industry and to stay the
			 investigation into the national security effects of automotive imports
			 until the study is completed, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Automotive Jobs Act of 2018.
		2.Study of well-being of United States automotive industry; stay of certain investigation
 (a)Study requiredThe United States International Trade Commission (in this section referred to as the Commission) shall conduct a study of the economic well-being, health, and vitality of the United States automotive industry, which shall include an assessment of the following:
 (1)The number of automotive jobs in the United States, regardless of whether the parent entity of the United States automotive producer is headquartered in the United States or another country.
 (2)Any growth or decline in number of automobile manufacturing facilities and automotive parts suppliers in the United States since 1980.
 (3)The effect an automotive plant has on the unemployment rate, per capita income, and education level in the community in which the plant is located.
 (4)The effect an automotive plant has on the region in which the plant is located in helping the region attract and expand nonautomotive jobs and the effect on that region of the wages from those jobs.
 (5)The number of automobiles assembled in the United States that are exported each year and to which countries.
 (6)The percentage of component parts of automobiles assembled in the United States that are imported. (7)The number of component parts for automobiles that are not produced in the United States and would thus not be available to United States automotive producers if prohibitively high duties were imposed on imports of those parts.
 (8)The effect an increase in automotive manufacturing costs would have on jobs in the United States. (b)ReportNot earlier than 180 days after the date of the enactment of this Act, and not later than one year after such date of enactment, the Commission shall submit to the President and Congress a report on—
 (1)the findings of the study required by subsection (a); and (2)any recommendations relating to the automotive industry that the Commission considers appropriate based on the study.
				(c)Stay of investigation into national security effects of automotive imports
 (1)In generalThe Secretary of Commerce shall stay the investigation of the Department of Commerce under section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) into the effects on national security of imports of automobiles and automotive parts initiated on May 23, 2018, until—
 (A)the Commission submits to the President and Congress the report required by subsection (b); and
 (B)the President, after reviewing the report and considering the findings and recommendations of the Commission included in the report, determines to reopen or terminate the investigation.
 (2)Tolling of certain deadlineThe deadline for completion of investigations under section 232(b)(3)(A) of the Trade Expansion Act of 1962 (19 U.S.C. 1862(b)(3)(A)) shall be tolled for the investigation described in paragraph (1) during the period during which the investigation is stayed under this subsection.
 (d)United States automotive producer definedIn this section, the term United States automotive producer means an entity that manufactures or assembles automobiles or component parts for automobiles in the United States.
